Citation Nr: 0303559	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  99-25 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969 and from January 1970 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In October 2002, a hearing was held before Gary L. Gick, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbar radiculopathy, with an asymmetric 
disc bulge at the L4-L5 level with associated bilateral 
neuroforaminal stenosis, is the result of injury during 
service.  


CONCLUSION OF LAW

The veteran's lumbar radiculopathy, with an asymmetric disc 
bulge at the L4-L5 level with associated bilateral 
neuroforaminal stenosis, was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, and a letter dated in March 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Social Security Administration 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  


Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 111, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

There is evidence that the veteran currently has facet 
arthropathy.  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  However, in this case, there is no 
competent medical evidence of arthritis within the first year 
after the veteran completed his active service.  

Injury During Service  The service medical records show that 
in October 1974, the veteran complained of pain in the center 
of his back when coughing or bending over.  The pain 
reportedly started during a bowel movement.  The impression 
was a muscle strain and he was treated with medication.  

In December 1974, the veteran complained of headaches, tonsil 
ache and a backache.  The impression was an upper respiratory 
infection.  

In October 1975, the veteran complained of stiffness and low 
back pain.  There was a decreased range of motion with local 
pain.  When the veteran returned, approximately 3 day later, 
it was noted that he complained of low back pain of 5 days 
duration.  He claimed that he could not bend forward.  He 
also reported slight pain on walking.  He gave a history of a 
whiplash injury in November 1974.  Examination disclosed 
tenderness.  There were no areas of paresthesias.  There was 
a complaint of tingling of the left fingers.  The impression 
was a strain of the lumbosacral spine.  Continued complaints 
of low back pain, in October 1975, resulted in treatment with 
injection of a Xylocaine solution.  

In December 1975, there was a complaint of dull throbbing 
pain in the back with a discharge from the penis.  The 
impression was a possible urinary tract infection.  

The April 1976 separation examination report shows the 
veteran's spine was normal.  This is an important piece of 
evidence, but it is not conclusive or even the last evidence 
pertaining to the back in the service medical records.  

In May 1976, the veteran complained of low back pain of 3 
days duration.  The pain was reported to be getting very 
sharp and was dull and constant.  Pain was sharp when having 
a bowel movement.  He was referred for a urology 
consultation.  A few days later, the veteran complained of 
hematuria.  

In late May 1976, the veteran reported continued low back 
pain.  Examination disclosed a full range of motion in a 
nontender back.  Straight leg raising was normal.  Motor, 
deep tendon reflexes and sensation were normal.  The prostate 
was tender and it was noted that he was on medication for 
prostatitis.  The impression was prostatitis and low back 
pain, nonspecific.  

At his October 2002 Board hearing, the veteran gave sworn 
testimony to the effect that he injured his back in service.  
He told of moving a bulldozer blade by hand, during service, 
and injuring his back at that time.  He reported having back 
symptoms since then.  The veteran is competent to provide 
testimony regarding what he has actually observed and what is 
within the realm of his personal knowledge.  Layno v. Brown, 
6 Vet. App. 465, 469, 470 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2) (2002).  Moreover, the Board finds the 
veteran's testimony to be credible and there is no evidence 
to rebut it.  Of course, service connection still requires a 
current disability and evidence connecting the current 
disability to the injury in service.  

Current Disability  Temple O. Robinson, M.D., provided copies 
of his treatment notes, from January 1997 to July 1998, as 
well opinion letters dated in March and May 2000.  In January 
1997, it was reported that the veteran had a history of low 
back strain and had reinjured his back.  In April 1997, the 
doctor stated that he had only been able to find some mild 
lumbosacral syndrome with some mild narrowing of the L4-L5 
disc.  The assessment was a chronic low back pain of 
uncertain etiology.  The X-ray and MRI studies showing disc 
space narrowing are also of record.  The letter of March 2000 
referred to a back problem without a specific diagnosis.  In 
May 2000, the doctor noted low back pain and discomfort, 
without a firm diagnosis.  

The notes of Frank D. Ellis, M.D., show that the veteran was 
seen from May 1997 to July 1998.  There was an impression of 
chronic low back pain.  

Alex Blachar, MD, of Carolina Pain Specialists, provided 
reports dated from July 1999 to March 2000.  In July 1999, 
the doctor expressed the opinion that the veteran had lumbar 
radiculitis and a herniated nucleus pulposus at L4-L5.  Notes 
reflect the continuation of these diagnoses with bilateral 
sacroiliitis being diagnosed in the notes of the year 2000.  

On VA examination in May 2000, the impression was that the 
veteran had low back pain with no evidence of any significant 
focal neuromuscular or functional deficits on that 
examination.  

VA magnetic resonance imaging (MRI), in April 2001, revealed 
an asymmetric disc bulge which was more prominent on the left 
of the midline and which demonstrated neuroforaminal 
extension at the L4-L5 level with associated bilateral 
neuroforaminal stenosis which was more severe on the left 
than on the right.  There was also mild facet arthropathy at 
the L3-L4 and L4 -L5 levels.  

VA clinical records dated in September 2001 show a diagnosis 
of lumbar radiculopathy was treated with a lumbar epidural 
steroid injection.  

While the diagnoses have varied, the X-ray and MRI studies 
have unquestionably established the existence of a current 
spine abnormality.  The most recent VA diagnosis, in 
September 2001, of lumbar radiculopathy and the MRI findings 
of an asymmetric disc bulge at the L4-L5 level with 
associated bilateral neuroforaminal stenosis appears to be 
the most recent and accurate diagnosis of the veteran's back 
disability.  Thus, we find the evidence establishes the 
veteran has a current disability of lumbar radiculopathy, 
with an asymmetric disc bulge at the L4-L5 level with 
associated bilateral neuroforaminal stenosis.  


Link The Current Disorder To A Cause During Service  There is 
no medical documentation of back symptoms from the time that 
veteran left service, in 1976, for approximately 15 years, 
until 1991.  The United States Court of Appeals for the 
Federal Circuit has held that evidence of a prolonged period 
without medical complaint can be considered as evidence 
against a finding of continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA clinical notes dated in December 1991 and January 1992 
contain complaints of back pain.  The veteran had a 
consultation in late December 1991.  He reported having low 
back pain since 1975, when he was hurt lifting a blade.  The 
pain was getting progressively worse and radiated to the left 
lower extremity.  An X-ray study of the back was within 
normal limits.  Examination showed strength was good.  
Sensation was intact.  Straight leg raising was normal.  The 
back had an exaggerated lumbar lordosis.  

In a private clinical record dated in May 1997, Dr. Ellis 
reported a history given by the veteran, to the effect that 
he had back pain off and on since 1975, when he lifted a 
bulldozer blade during service.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet App 406, 409 (1995).   

In a letter dated in March 2000, Dr. Robinson stated that he 
had reviewed the service medical records and expressed the 
opinion that the veteran's back problem most likely began in 
service in the 1970's.  In May 2000, Dr. Robinson further 
explained his opinion noting the injection in service.  

On the May 2000 VA examination, the VA physician reported 
that he had reviewed the claims folder, including the service 
medical records, and agreed that the back problem began in 
the 1970's.  The doctor further agreed that the condition 
started in 1975.  

At his October 20002 Board hearing, the veteran gave sworn 
testimony.  He stated that he injured his back during 
service, while lifting a bulldozer blade.  He stated that he 
has had back symptoms of varying severity since service.  


Analysis  The competent evidence establishes back injury and 
symptoms during service as well as the existence of a current 
disability.  Turning to the question of a nexus or link 
between the current disability and the injury in service, we 
find no opinion from a competent medical source which says 
that the back disorder was not incurred in service.  There 
are opinions from VA and private doctors, to the effect that 
the veteran's current back disorder began in service.  
Moreover, the history of continuing symptoms reported by the 
veteran is competent.  A lay witness is competent to make 
statements regarding continuity of symptoms (pain), since 
such statement do not involve a matter of medical causation.  
See Falzone v. Brown, 8 Vet. App. 398 (1995); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  Moreover, the fact that the 
history of injury and continuing symptoms has been consistent 
since 1991, years before the veteran claimed service 
connection, lends credibility to the veteran's statements and 
sworn testimony as to onset and continuing symptoms, 
providing further competent evidence of a connection.  The 
evidence here is sufficient to establish a connection between 
the injury in service and the current disability.  
Consequently, the evidence supports a grant of service 
connection for the veteran's back disorder.  


ORDER

Service connection is granted for the veteran's lumbar 
radiculopathy, with an asymmetric disc bulge at the L4-L5 
level with associated bilateral neuroforaminal stenosis.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


